Citation Nr: 1629640	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  13-03 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for right ankle disability, to include as secondary to a back disability or a right or left knee disability.

5.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, major depression, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to August 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Hartford, Connecticut Department of Veterans Affairs (VA) Regional Office (RO).

In June 2014, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In March 2015, these matters were last before the Board.  At that time, the Board denied the claims of entitlement to service connection for a right knee disability and a left knee disability.  The Board remanded the claims of entitlement to service connection for a back disability, entitlement to service connection for right ankle disability, to include as secondary to a back disability or a right or left knee disability, and entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder, major depression, and PTSD.

The Veteran appealed the Board's denial of the claims of entitlement to service connection for right and left knee disabilities to the Court of Appeals for Veterans Claims (CAVC).  Counsel for the appellant and the Secretary of VA (the parties) filed a Joint Motion for Remand (JMR).  An Order of the Court dated November 19, 2015, granted the motion and remanded these issues to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the issues of entitlement to service connection for right and left knee disabilities were denied by the Board in March 2015, and the Veteran appealed those determinations to CAVC.  CAVC remanded the claims for actions consistent with the JMR, in which the parties agreed that VA had failed its duty to assist the Veteran in obtaining medical examinations and opinions related to the claims.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (holding, in pertinent part, that an examination or opinion is warranted when there is an indication that a current disability may be related to an in-service event).  Accordingly, the claims are remanded for action consistent with the JMR.

With respect to the claim for service connection of a low back disability, in accordance with the Board's March 2015 remand directives, the Veteran was afforded a VA examination in September 2015.  That examination resulted in assessment of degenerative arthritis of the spine, intervertebral disc syndrome (IVDS) and spinal stenosis.  During the examination, the Veteran endorsed repetitive heavy lifting, pulling, pushing and sustaining a fall during service.  In terms of etiology, the examiner appears to have offered a favorable opinion, indicating that the Veteran's diagnosed spine disability, to include arthritis, at least as likely as not had its onset in service due to the Veteran's described in-service injury and activity.  However, the examiner also stated that it was "less likely than likely" that degenerative arthritis had its onset in service or was the result of in-service injury or overuse syndrome.  

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

The September 2015 VA examination report is in need of clarification.  On one hand the examiner seems to relate the low back disability to service, but on the other indicates that it is not due to in-service injury or events.  The report is also unclear as to which diagnoses of the low back the examiner was addressing.  Thus, the opinion is returned for clarification.  See 38 C.F.R. § 4.2; see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).

The Veteran was also afforded a VA examination in September 2015 to address his claim of entitlement to service connection for an acquired psychiatric disability.  The examination report addresses only PTSD, and no other psychiatric disability, despite the indications of bipolar disorder and major depression.  An additional opinion is needed.  

Lastly, the Board notes that the September 2015 VA PTSD examination report reflects that the Veteran informed the examiner that he was receiving Social Security Administration (SSA) disability benefits for a personality disorder.  No attempt to obtain the records associated with this claim has been made.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant SSA records must be sought).  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992).  Upon remand of this matter, VA should attempt to obtain the records associated with the appellant's claim for SSA disability benefits and associate them with the claims file.

As the matters of entitlement to service connection for a right knee disability, a left knee disability and a back disability will have a substantial effect on the merits of his claim for a right ankle disability, the claim for a right ankle disability is inextricably intertwined and remanded with the Veteran's claim of service connection for a back disability.  See Tyrues v. Shinseki, 23 Vet.App. 166, 178 (2009) (generally, for reasons of judicial economy or on prudential grounds, a claim will be remanded for further adjudication, as appropriate, with the other "inextricably intertwined" matters still being adjudicated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request, directly from SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for an appropriate VA examination to address the nature and etiology of his claimed disabilities of the right and left knees.  The examiner must obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The complete claims folder should be provided to the examiner for review. 

Based on the examination and review of the record, the examiner is asked to provide an opinion whether any diagnosed disability of the right and/or left knees is at least as likely as not (i.e. a 50 percent probability or greater) attributable to the Veteran's active service.

Any evaluations, studies, or tests deemed necessary by the examiner should be accomplished and any such results must be included in the examination report.  A complete rationale for any opinion expressed must be provided.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After the development directed in paragraph 1 has been completed to the extent possible, return the claims file to the examiner who conducted the September 2015 VA spine examination of the Veteran for an addendum.  If this VA examiner is not available, the claims file must be available to another appropriate health care provider for the requested opinion.  

The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner must answer the following questions:

a)  Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed spine disability had its onset in service or is related to any in-service disease, event, or injury?

b)  Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed arthritis had its onset in service, is related to any in-service disease, event, or injury, or was manifest to a compensable degree within one year after discharge from active service?

The examiner must consider the Veteran's credible history of the onset of back pain in service.  In rendering these opinions, the examiner is asked to distinguish between all diagnoses of the spine, including, but not limited to, arthritis, stenosis and IVDS.

The examiner must comment on the Veteran's documented in-service notation of neck strain.  The examiner must also consider the post-service medical evidence of record which demonstrates the Veteran's back diagnoses.

All opinions must be supported by a thorough rationale.

4.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the nature extent, onset and likely etiology of any psychiatric disorder, other than PTSD, to include major depression and bipolar disorder.  The claims file must be made available to and reviewed by the examiner.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner is to elicit from the Veteran a history of psychiatric symptoms during and since service.

For any psychiatric disorder found other than PTSD, the examiner must provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any chronic condition diagnosed had its onset in service or is otherwise related to service.

If the examiner finds that any claimed disorder found to be present, is the result of an alcohol or drug abuse disability in service, then the examiner must opine as to whether it is at least as likely as not that such alcohol or drug abuse disability was acquired as secondary to (caused by), or as a symptom of, a psychiatric disorder that began in service.

All opinions must be supported by a thorough rationale.

5.  Then readjudicate the claims on appeal in light of all evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a Supplemental Statement of the Case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




